UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 15, 2012 Amarillo Biosciences, Inc. (Exact Name of registrant as specified in its charter) Texas0-2079175-1974352 0-20791 75-1974352 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas79110-4225 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code(806) 376-1741 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Director. James A. Page, has resigned as a member of the Board of Directors of the Company, effective April 15, 2012 for personal reasons. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DATE: April 23, 3012 AMARILLO BIOSCIENCES, INC. By: /s/ Joseph M. Cummins Joseph M. Cummins, President and Chief Operating Officer
